Pee OrET-ur.
This is a rule to show cause why a peremptory or alternative writ of mandamus should not issue commanding William T. Kaltenbach, inspector of buildings of the city of Elizabeth, and the city of Elizabeth, to issue to the relators a permit to erect as an addition and alteration to Nos. 400 to 406 South Broad street, in the city of Elizabeth, four certain stores.
Our examination of the record presented, and a careful consideration of the arguments of counsel, leads us to the conclusion that the present case is controlled by the decisions of the Supreme Court in Union County Development Co. v. Kaltenbach, 3 N. J. J Mis. R. 341, and Falco v. Kaltenbach, 3 Id. 333.
As all the facts are before us, a peremptory writ will be awarded, with privilege of applying for an order molding the pleadings if an appeal is desired.